Citation Nr: 9932008	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-40 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to September 
1992.  In November 1992, he claimed service connection for a 
number of disorders, including low back pain.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a March 
1993 rating decision by the Roanoke, Virginia, Regional 
Office (RO) that granted service connection for several 
conditions and denied service connection for others, 
including low back pain.


FINDINGS OF FACT

The claim for service connection for a chronic low back 
disorder is not plausible under the law, as it is not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claim of service connection for a chronic low back 
disorder is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a clinical 
report, dated in October 1985, at which time he complained of 
lumbosacral pain after doing abdominal stretches.  There were 
muscle spasms bilaterally in the lumbosacral region, and he 
reported pain on palpation.  Range of motion was limited, but 
a straight leg raising test was negative.  The assessment was 
muscle strain of the low back, and a six-day course of 
Robaxin was prescribed.

On an April 1986 ambulance record, it was noted that the 
veteran stated he had slumped over on a couch with severe, 
bilateral low back pain.  He reported a similar event a 
couple of months earlier, and said that the unit medic had 
given him a muscle relaxant.  Pain increased upon palpation, 
and he was unable to move his legs.  The assessment was 
muscle spasms, and he was transported to a military clinic.  
The clinic recorded severe low back pain after physical 
training.  He complained of severe pain to light touch, but 
was neurologically intact; he denied relief after being given 
20 mg of Valium intravenously.  X-rays were read to show 
spondylolysis of S1 and retrolisthesis of L5 over S1, and he 
was referred to the orthopedic clinic.  There, he gave a one-
day history of severe low back pain without radiculopathy or 
bowel or bladder complaints.  Deep tendon reflexes were 2+ 
bilaterally, strength was intact, and the sciatic notches 
were not tender, but straight leg raising produced back pain, 
and the paraspinal muscles were tender.  An analgesic was 
prescribed, and he was instructed to follow-up with the troop 
medical clinic as needed.

On a May 1987 service department record, the veteran reported 
that he was running, trying to keep up with his group, when 
he was stricken with low back pain on the left, near the 
spine.  There was tenderness and moderate spasm of the 
paravertebral muscles at L4-5 but no radiation of pain, no 
weakness, and no paresthesia.  Deep tendon reflexes were 2+ 
at the knees and 1+ at the ankles, and the toes were 
downgoing.  Strength was 5/5 throughout the lower 
extremities, and there was no sciatic list, but flexion to 45 
degrees produced discomfort, and straight leg raising to 45 
degrees produced low back pain on the left.  The assessment 
was lumbar muscle strain with spasm, and Robaxin was 
prescribed.  He returned to the clinic about one week later, 
reported persistent low back pain, and was referred to 
physical therapy.  The physical therapy clinic found 
tenderness and spasm of the paravertebral muscles from L1 to 
L5.  The assessment was of low back pain, and ice, massage 
and exercises were prescribed.

An April 1988 X-ray report noted that the vertebral bodies 
were of satisfactory height and density and the 
intervertebral disk spaces were well maintained.  There was 
no evidence of spondylolysis or spondylolisthesis, and the 
pedicles were symmetric and intact.  There was a small spur 
involving the superior end plate of L4.  The impression was 
that there was no evidence of significant abnormality.

At a March 1992 separation examination, the veteran did not 
report or complain of a low back disorder, and none was found 
by clinical evaluation.

At a January 1993 VA examination, the veteran reported that 
he injured his low back in 1984 during physical training, the 
diagnosis was low back spasm, and it was treated with 
physical therapy.  He further stated that he fell off a 
vehicle in 1986 and had low back pain that also was treated 
with physical therapy, and that, in 1989, he had another 
episode of low back pain that was treated with physical 
therapy with complete relief of symptoms.  Upon clinical 
evaluation, posture was normal, gait was normal, and there 
was no muscle spasm.  He could flex forward to touch his 
toes; hyperextension and lateral- and side-bending were 
normal.  Under the heading "Diagnostic and Clinical Tests," 
it was noted that the vertebral bodies were of normal height 
and there was no pedicle erosion, but there was slight 
narrowing posteriorly of the L4-5 disk space which, according 
to the examiner, was not too unusual.  Diagnoses included 
chronic, recurrent lumbosacral strain.  The report did not 
indicate whether the examiner had reviewed the veteran's 
service medical records.

At a March 1994 VA Persian Gulf War examination, the veteran 
did not report a low back disorder.  However, on clinical 
evaluation, there was pain on range of motion; diagnostc 
impressions included low back strain.

VA outpatient treatment records from February 1993 to March 
1994 did not reflect complaints or diagnoses of, or treatment 
for, a low back disorder.

On a February 1995 report from Winchester Orthopaedics 
Associates, the veteran said that he had injured his low back 
in service but did not remember how.  He had had recurrent 
problems since then, which he associated with bending and 
stooping at work.  He wore a corset at work and said that 
helped a great deal.  He said his most recent episode of back 
pain began the week before, when his back "went out on him" 
while he was sawing wood.  (Quotation marks in original)  He 
said he was referred to Winchester Orthopaedics by his VA 
representative.  Currently, he had pain across the low back, 
without radiation, and without numbness, tingling, or 
weakness in the lower extremities.  He had been able to work 
during the preceding week, but with discomfort.  He moved 
slowly, deliberately, and guardedly during the interview and 
examination, and stood with a forward-flexed posture.  The 
report did not indicate whether the examiner had reviewed the 
service medical records.

On examination, deep tendon reflexes were active and 
symmetric, and motor and sensory examinations of the lower 
extremities were normal, but straight leg raising elicited 
mild pain in the low back, bilaterally.  There was forward 
flexion to 60 degrees, with difficulty returning to an 
upright position due to low back pain.  There was visible and 
palpable paralumbar muscle spasm.  X-rays showed some disk 
space narrowing but were otherwise normal.  The impression 
was chronic lumbosacral strain/sprain.

At a December 1995 VA hearing, the veteran testified that, in 
service, he worked on a gun crew and had to pick up and carry 
projectiles.  He said he was put on limited-duty profiles or 
bed rest for his back, and had physical therapy.  He stated 
that, on one occasion, he went upstairs in a barracks to 
check on troops and, when he came back down, fell to the 
ground in pain.  An ambulance took him to the hospital 
because he was unable to walk.  Another time, doctors told 
him he had a deteriorated disk and, on yet another occasion, 
they told him he had muscle spasms.  His back had bothered 
him since service, and he said that, if it started to bother 
him while lying on the couch, he had to roll off the couch 
and pry himself to an upright position.  His stated that his 
legs sometimes became numb and weak.  His back had been 
bothering him more recently, and doctors hadtold him to wear 
a brace while working.
Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Morton v. West, 12 Vet.App. 477, 480-1, (1999); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the United States Court of Appeals for Veterans 
Claims has made it clear that it is error for the Board to 
proceed to the merits of a claim that is not well grounded.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, the 
threshold question in any case is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran's service medical records show 
three episodes of back pain:  one in October 1985, one in 
April 1986, and one in May 1987.  The records also show that 
each episode was associated with abdominal stretches, 
running, or other physical training.  Postservice outpatient 
treatment records do not show complaints, diagnoses, or 
treatment of a chronic back disability.  However, at the 
January 1993 VA examination, the veteran gave a history of a 
back disorder in service and that history was duly recorded 
by the examiner.  The examiner then diagnosed chronic, 
recurrent lumbosacral strain even though the examination did 
not reflect one, single abnormal finding relevant to a back 
disorder.

A diagnosis by a medical professional is not conclusive and 
is not entitled to absolute deference.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  A bare 
transcription of lay history does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  
Here, the January 1993 diagnosis of lumbosacral strain was 
clearly not based upon findings made during the examination; 
further, since the examiner did not refer to the veteran's 
service medical records, only history from the veteran could 
have accounted for the chronic and recurrent portions of the 
diagnosis.  Moreover, in the absence of findings relative to 
a current back disorder, the 1993 examination report did not 
constitute evidence of a current disability.

In February 1995, one week after the onset of back pain that 
he attributed to sawing wood, the veteran was examined at 
Winchester Orthopaedics Associates.  He gave a history of 
back injuries in service, with recurrent problems since 
service.  Of course, on that occasion, he was symptomatic, 
and the diagnosis was chronic lumbosacral strain/sprain.  
However, the examination report did not suggest that the 
examiner had reviewed the veteran's service medical records, 
so only history from the veteran could have accounted for the 
chronic portion of the diagnosis.  In sum, although the 
veteran was symptomatic at the time of the February 1995 
examination, there is no probative medical evidence of record 
that the symptoms were mainfestations of a chronic disorder 
or that they were related to service.  In short, there is 
nothing in the report that suggests that the examiner 
"filtered, enhanced, or added medico-evidentiary value to 
the lay history" that he recorded.  LeShore, supra.

The record here shows that the veteran had episodes of back 
pain, each associated with strenuous activity, in 1985, 1986, 
1987, and 1995.  The Board is mindful of our limitations, one 
of which is that we may rely only upon independent medical 
evidence in the record and may not resort to our own 
unsubstantiated medical opinions.  Colvin v. Derwinski, 1 
Vet.App. 171, 174-5 (1991).  However, it is common knowledge, 
and not medical opinion, that muscle spasm and pain sometimes 
result from strenuous activity and that not every ache and 
pain is a symptom of a chronic disorder.  What is required to 
establish service connection is a combination of 
manifestations sufficient to identify a disease entity, 
together with a sufficient period of observation to establish 
chronicity, in order to show incurrence in service of chronic 
disease as distinguished from merely isolated findings or a 
diagnosis that includes the word "chronic."  38 C.F.R. 
§ 3.303(b).  Here, there is no medical evidence of record 
that relates the veteran's four episodes of back pain to a 
chronic disability.

In an August 1998 statement, his representative, citing 
Savage v. Gober, 10 Vet.App. 488 (1997), argued that the 
combination of the veteran's service medical records showing 
back pain, his testimony regarding continuity of 
symptomatology, and the reports of the 1993 and 1995 
examinations, was sufficient to warrant service connection.  
Savage held that the requisite link between a current 
disability and military service may be established, in the 
absence of a presumption or medical evidence that does so, by 
evidence that the veteran had a chronic disorder in service 
and currently has the same chronic disorder.  The necessary 
link may also be established by evidence that symptomatology 
of a disorder noted in service continued after service.  
38 C.F.R. § 3.303(b).  However, Savage also held that, except 
in the case of disorders that can be identified by lay 
persons, medical evidence is needed to link a current 
disability to the continued symptomatology.  Savage at 497.

In this case, we must observe that it is not entirely clear 
that the veteran has a current, chronic low back disability.  
Moreover, his service medical records do not show that he was 
diagnosed with a chronic disability in service, so 
postservice diagnoses of a chronic disability do not 
establish the requisite link to service.

With regard to continuity of symptomatology, the veteran's 
service medical records show three episodes of back pain, and 
he testified that back pain continued after service.  
Thereafter, all that is needed, under Savage, is medical 
evidence of a current disability and evidence that connects 
that current disability to the continued symptomatology.  The 
evidence that links the current disability to the continued 
symptomatology may be lay or medical, depending upon whether 
lay evidence would be competent to do so.  In this case, the 
first problem, as noted above, is that it is not entirely 
clear that the veteran has a current, chronic low back 
disability.  Second, the veteran gave histories at the 1993 
and February 1995 examinations, and testimony at the December 
1995 hearing, which were not entirely consistent.  Third, 
there is no medical evidence of diagnosis or treatment of a 
chronic low back disorder since service.

It is true that, for purposes of determining whether a claim 
is well grounded, the absence of postservice medical evidence 
is not determinative.  However, in a similar case, in which 
the record showed no postservice medical treatment, the 
United States Court of Appeals for Veterans Claims suggested 
that "it may well be appropriate to consider the evidence of 
record that provides a more complete picture of the veteran's 
disability in determining whether the claim is well 
grounded."  McManaway v. West, ___ Vet.App. ___, No. 97-280, 
slip op. at 8 (Sept. 29, 1999).  Such consideration was not 
necessary in McManaway because there was no medical evidence 
that connected a current disability to the continued 
symptomatology.  Similarly, in the present case, because 
chronic low back strain is an identifiable medical entity 
with specific signs and symptoms, medical evidence is needed 
to relate a current low back disability, if any there is, to 
the veteran's assertions of postservice low back pain.  
However, there is no medical evidence in this record that 
makes that connection.

In summary, there is no medical evidence of incurrence in 
service of a chronic low back disability; there is little 
probative evidence of a current chronic low back disability; 
and there is no medical evidence that links a possible 
current low back disability, chronic or otherwise, to the 
veteran's military service; finally, there is no medical 
evidence that links a possible low back disability to the 
veteran's assertions of postservice low back pain.  In the 
absence of such evidence, the claim is not well grounded and 
must be denied.


ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

